DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 7 is objected to because of the following informalities:  
“Slotspresents” is a typo.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitations of 
1) a contact frame that has . . . “a respective lateral wall” (singular) and 
2) the lateral walls (plural) running substantially parallel to each other; and a receiving area formed between the lateral walls, is confusing and ambiguous.  It is unclear whether the limitations require a minimum of one or a minimum of two walls.  To give the limitations full weight, it is assumed that the claim requires two parallel walls.
Regarding claim 11, the limitation of “the securing tab” lacks antecedent basis and is ambiguous. 
Regarding claim 13, the limitation of “the fixing projections protruding . . .” lacks antecedent basis and is ambiguous.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1, 7, 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koellmann et al. US 2018/0212342 (“Koellmann”).    
Regarding claim 1, Koellmann discloses a contact insert 1 for clamping an electric conductor to a clamping point (e.g., at 37) via a clamping spring 3, the contact insert comprising:
	a contact frame 2 that has at least one contact base 6 and lateral walls (4, 5) arranged at an angle to the contact base, the lateral walls running substantially parallel to each other; and
a receiving area 8 formed between the lateral walls,
	wherein the clamping spring being arranged in the receiving area,
	wherein the clamping spring has a contact arm 9, a spring bend (between 11 and 9) that adjoins the contact arm, and a clamping arm 11 that adjoins the spring bend,
	wherein the contact arm is secured to one or both lateral walls or to at least one securing wall that adjoins one or both lateral walls,
	wherein the clamping arm is implicitly pretensioned relative to the contact base (see e.g., paragraph 0078), and
wherein the clamping point for the electric conductor to be clamped being formed between the clamping arm and the contact base. 
	To the extent that Koellmann does not explicitly that the clamping arm is pretensioned relative to the contact base, the examiner takes Official notice that it was known in the art to pretension the clamping arm of clamping terminals such as taught in Koellmann so as to ensure effective gripping of the clamping arm against the underlying conductor support and it would have been obvious to do so on the Koellmann device.

    PNG
    media_image1.png
    1673
    1296
    media_image1.png
    Greyscale

	Per claim 7, the contact arm has laterally protruding fixing projections (labeled FP in annotated figure 6 above) that positively engage in fixing slots (labeled FS above) present in one or in both lateral walls.
	Per claim 8, the clamping arm has at least one laterally protruding actuating tab 35 that projects into an actuating slot 12 in at least one lateral wall or protrudes through the actuating slot, wherein the actuating tab has at least one contact surface (at lead line 35 in figure 6) for acting upon the actuating tab via an actuation element so that the clamping arm is adapted to be displaced when the actuating tab is actuated via the actuation element.
	Per claim 9, the contact frame is designed as a receiving cage, which is essentially closed on a periphery, for receiving the clamping spring.
	Regarding claim 13, Koellmann inherently discloses a method for providing a contact insert according to claim 1, the method comprising:
	producing the clamping spring with the fixing projections (labeled FP above) protruding laterally on the contact arm; 
providing a contact frame by punching out a piece of sheet metal from a sheet metal plate; and generating the final shape of the contact frame by a bending process. 
Koellmann inherently teaches that the spring is fixed in the slots (labeled FS above) in the lateral walls by positive fixation via the fixation projections.  
Although not explicitly taught, it would have been obvious that the clamping spring be inserted into the contact frame before the end of the bending process, in particular before the second mounting portion 38 is bent into the indent 39.  It would have been obvious because there is no other obvious way to make the device without a large risk of damaging the spring.

	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over  Wu et al. US 10910737 (“Wu”).
	Regarding claim 1, Wu discloses a contact insert for clamping an electric conductor to a clamping point via a clamping spring 3, the contact insert comprising:
	a contact frame 1 that has at least one contact base 11 and lateral walls (13) arranged at an angle to the contact base, the lateral walls running substantially parallel to each other; and
a receiving area 14 formed between the lateral walls,
	wherein the clamping spring being arranged in the receiving area,
	wherein the clamping spring has a contact arm 31, a spring bend 33 that adjoins the contact arm, and a clamping arm 32 that adjoins the spring bend,
	wherein the contact arm is secured to one or both lateral walls or to at least one securing wall 12 that adjoins one or both lateral walls,
	wherein the clamping point for the electric conductor to be clamped being formed between the clamping arm and the contact base.
 	To the extent that Wu does not explicitly that the clamping arm is pretensioned relative to the contact base, the examiner takes Official notice that it was known in the art to pretension the clamping arm of clamping terminals such as taught in Wu so as to ensure effective gripping of the clamping arm against the underlying conductor support and it would have been obvious to do so on the Wu device.
  	Per claim 2, the contact frame is formed wedge- shaped in a plan view of a respective lateral wall, i.e., the wall 12 is tapered toward the opposing wall 11.

	Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aboulkassem et al. US 10193244 (“Aboulkassem”).  
	Regarding claim 1, Aboulkassem discloses a contact insert for clamping an electric conductor to a clamping point via a clamping spring 35, the contact insert comprising:
	a contact frame 1 that has at least one contact base (see figure 2) and lateral walls arranged at an angle to the contact base, the lateral walls running substantially parallel to each other; and
a receiving area formed between the lateral walls,
	wherein the clamping spring 35 being arranged in the receiving area,
	wherein the clamping spring has a contact arm 37, a spring bend 43 that adjoins the contact arm, and a clamping arm 39 that adjoins the spring bend,
	wherein the contact arm is secured to one or both lateral walls or to at least one securing wall that adjoins one or both lateral walls,
	wherein the clamping point for the electric conductor to be clamped being formed between the clamping arm and the contact base.
 	To the extent that Aboulkassem does not explicitly that the clamping arm is pretensioned relative to the contact base, the examiner takes Official notice that it was known in the art to pretension the clamping arm of clamping terminals such as taught in Aboulkassem so as to ensure effective gripping of the clamping arm against the underlying conductor support and it would have been obvious to do so on the Aboulkassem device.
	Per claim 12, Aboulkassem discloses a conductor connection terminal with a contact insert according to claim 1, wherein the conductor connection terminal has an insulating-material housing 130 which completely or predominantly surrounds the contact insert

Allowable Subject Matter
Claim 3, 4, 5, 6, and 10  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Assuming that claim 11 is dependent on claim 10, because claim 11 includes the limitation regarding the securing tab set out in claim 10, claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833